DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance, as the prior art fails to teach or suggest: a first contact; a first semiconductor layer over the first contact, wherein the first semiconductor layer comprises hexagonal Boron Nitride; a second semiconductor layer over the first semiconductor layer, wherein the second semiconductor layer comprises at least one hexagonal Boron Nitride quantum well and at least one hexagonal Boron Nitride quantum barrier; a third semiconductor layer over the second semiconductor layer, wherein the third semiconductor layer comprises hexagonal Boron Nitride; and a second contact over the third semiconductor layer (claims 1-12) a first contact; a first semiconductor layer over the first contact, wherein the first semiconductor layer comprises hexagonal Boron Nitride, wherein the first semiconductor layer comprises a p- type doping; a second semiconductor layer over the first semiconductor layer, wherein the second semiconductor layer comprises at least one hexagonal Boron Nitride quantum well and at least one hexagonal Boron Nitride quantum barrier; Commissioner for Patents Serial No.: 16/718,482 Page 4 a third semiconductor layer over the second semiconductor layer, wherein the third semiconductor layer comprises hexagonal Boron Nitride, wherein the third semiconductor layer comprises an n-type doping; and a second contact over the third semiconductor layer (claims 13-22) the first contact comprises Gold; a first semiconductor layer over the first contact, wherein the first semiconductor layer comprises hexagonal Boron Nitride, wherein the first semiconductor layer comprises a p-type doping, wherein the p-type doping is performed using; a second semiconductor layer over the first semiconductor layer, wherein the second semiconductor layer comprises at least one hexagonal Boron Nitride quantum well and at least one hexagonal Boron Nitride quantum barrier; a third semiconductor layer over the second semiconductor layer, wherein the third semiconductor layer comprises hexagonal Boron Nitride, wherein the third semiconductor layer comprises an n-type doping, wherein the n-type doping is performed using silicon; and a second contact over the third semiconductor layer, wherein the second contact comprises Cobalt, wherein a magnitude of a difference between the one hexagonal Boron Nitride quantum well and the one hexagonal Boron Nitride quantum barrier is larger than 0.01 eV, wherein the one hexagonal Boron Nitride quantum well comprises AA stacking layer wherein the one hexagonal Boron Nitride quantum barrier comprises AA stacking layer, wherein the second semiconductor layer comprises at least five hexagonal Boron Nitride quantum wells and at least five hexagonal Boron Nitride quantum barriers, wherein the at least Commissioner for Patents Serial No.: 16/718,482 Page 6 five hexagonal Boron Nitride quantum wells is over the at least five hexagonal Boron Nitride quantum barriers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amano (US 10,446,705) disclose hexagonal boron nitride in a quantum well device. However, Amano fails to disclose a first semiconductor layer over the first contact, wherein the first semiconductor layer comprises hexagonal Boron Nitride; a second semiconductor layer over the first semiconductor layer, wherein the second semiconductor layer comprises at least one hexagonal Boron Nitride quantum well and at least one hexagonal Boron Nitride quantum barrier; a third semiconductor layer over the second semiconductor layer, wherein the third semiconductor layer comprises hexagonal Boron Nitride.
Li et al. (US 2020/0035861) discloses hexagonal boron nitride layer (16) a transition metal dichalcolgenide layer (WSe2) and hexagonal boron nitride layer (18) (fig.1). However, Li et al. fails to disclose  a first semiconductor layer over the first contact, wherein the first semiconductor layer comprises hexagonal Boron Nitride; a second semiconductor layer over the first semiconductor layer, wherein the second semiconductor layer comprises at least one hexagonal Boron Nitride quantum well and at least one hexagonal Boron Nitride quantum barrier; a third semiconductor layer over the second semiconductor layer, wherein the third semiconductor layer comprises hexagonal Boron Nitride.
Kubis (US 2021/0057606) disclose an LED with hexagonal boron nitride but fails to antedate the current application. 
Withers et al. (US 2018/0158913) disclose a structure with three layers of hexagonal boron nitride but fails to disclose a first semiconductor layer over the first contact, wherein the first semiconductor layer comprises hexagonal Boron Nitride; a second semiconductor layer over the first semiconductor layer, wherein the second semiconductor layer comprises at least one hexagonal Boron Nitride quantum well and at least one hexagonal Boron Nitride quantum barrier; a third semiconductor layer over the second semiconductor layer, wherein the third semiconductor layer comprises hexagonal Boron Nitride.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817